In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Bivona, J.), entered January 20, 2000, as, after a hearing, awarded custody of the parties’ two infant children to the father.
Ordered that the notice of appeal from a decision dated January 7, 2000, is deemed a premature notice of appeal from the order (see, CPLR 5520 [c]); and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
Contrary to the appellant’s contention, the Family Court’s determination that the interests of the children were best served by awarding custody to the father is supported by the record (see, Eschbach v Eschbach, 56 NY2d 167).
The appellant’s remaining contention is unpreserved for appellate review. Ritter, J. P., Santucci, Altman and Schmidt, JJ., concur.